___________

                                    No. 95-3557
                                    ___________

Cheryl Southworth,                        *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Western District of Missouri.
James Southworth,                         *
                                          *          [UNPUBLISHED]
              Appellee.                   *


                                    ___________

                     Submitted:     December 7, 1995

                           Filed:   December 14, 1995
                                    ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Several      months    after   the   district     court1   dismissed   Cheryl
Southworth's diversity action against her former husband, she filed a
motion under Federal Rule of Civil Procedure 60(b)(1).           The court denied
the motion, and Southworth timely appeals.


     This appeal does not raise the underlying judgment for review, but
only the denial of the motion.      See Sanders v. Clemco Indus., 862 F.2d 161,
169 (8th Cir. 1988).        Under Rule 60(b)(1), a district court may grant
relief from a final order or judgment for mistake, inadvertence, surprise,
or excusable neglect.      Rule 60(b) "provides for extraordinary relief which
may be granted only upon an adequate showing of exceptional circumstance."
United States v. Young, 806




     1
     The Honorable Joseph E. Stevens, Jr., United States District
Judge for the Western District of Missouri.
F.2d 805, 806 (8th Cir. 1986) (per curiam), cert. denied, 484 U.S. 836
(1987).   After carefully reviewing the record, we conclude the district
court did not abuse its discretion by denying Southworth's motion, because
she failed to make the requisite showing to justify relief.   See Harris v.
Arkansas Dep't of Human Servs., 771 F.2d 414, 416-17 & n.3 (8th Cir. 1985)
(standard of review).


     The judgment is affirmed.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-